OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
It is within the Family Court’s authority pursuant to section 254 of the Family Court Act to appoint the County Attorney to present the case “in support of the petition” in a paternity proceeding before the court. The Family Court’s discretion is restricted only by the statutory requirement that the presentation be in support of the purposes of the act. The Legislature has given Family Court broad authority to request and receive assistance from other departments of government.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.